DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 08/04/2022, have been considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1-13 and 15-25 are allowed over the prior art of record as amended by the applicant on 08/04/2022.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure in independent claim 1.
The closest prior art of record is Walen et al. (PGPub 2018/0242962); Corcoran et al. (PGPub 2005/0080400); and Yang et al. (PGPub 2017/0239440).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising an enhanced flexibility catheter, comprising: 
an elongate flexible tubular body comprising: 
a proximal end, 
a distal end, 
a longitudinal axis, 
a side wall defining a central lumen, and 
an outer jacket being formed from a plurality of axially adjacent tubular segments;
wherein a distal end face of a first tubular segment of the plurality of axially adjacent tubular segments and a proximal end face of a second tubular segment of the plurality of axially adjacent tubular segments are positioned adjacent to each other and form an inclined junction between the first tubular segment and the second tubular segment.
 Specifically, regarding independent claim 1, the prior art to Walen, Corcoran, and Yang, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the inclined junction extends along an entire circumference of at least one of the distal end face of the first tubular segment or the proximal end face of the second tubular segment, and 
wherein the inclined junction entirely resides on a plane inclined at a non-normal angle with respect to the longitudinal axis of the elongate flexible tubular body.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/27/2022